     Case 3:18-cv-00331-BEN-LL Document 416 Filed 10/29/20 PageID.25235 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     STONE BREWING CO., LLC,                             Case No.: 3:18-cv-00331-BEN-JMA
12                                        Plaintiff,
                                                           ORDER GRANTING MOTIONS
13     v.                                                  FOR LEAVE TO FILE CERTAIN
                                                           DECLARATIONS AND EXHIBITS
14     MOLSON COORS BREWING CO.,
                                                           UNDER SEAL AND DENYING AS
       MILLERCOORS LLC, and DOES 1
15                                                         MOOT PLAINTIFF’S EX PARTE
       through 25, inclusive,
                                                           MOTION
16                                    Defendants.
17                                                         [ECF Nos. 378, 381, 386, 389, 392, 395,
                                                           and 401]
18
19          Concurrent with the Parties’ briefing on their respective Motions in Limine, the
20    Parties moved to file under seal certain portions of their briefs, declarations, and
21    supporting exhibits.
22          The portions of the briefs, declarations, and exhibits sought to be sealed contain,
23    reference, or discuss commercially sensitive and proprietary business data. These
24    documents have been previously designated “Confidential,” “Confidential – Attorneys’
25    Eyes Only,” or “Privileged” pursuant to the Protective Order issued in this case. See ECF
26    No. 54. Specifically, these exhibits contain business information including detailed
27    business strategy and detailed agreements with third parties.
28
                                                       1
                                                                                 3:18-cv-00331-BEN-JMA
     Case 3:18-cv-00331-BEN-LL Document 416 Filed 10/29/20 PageID.25236 Page 2 of 2



 1          “[C]ompelling reasons sufficient to outweigh the public’s interest in disclosure and
 2    justify sealing court records exist when such court files might . . . become a vehicle for
 3    improper purposes, such as the use of records to . . . release trade secrets.” Kamakana v.
 4    City & Cnty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006). A “trade secret may
 5    consist of any formula, pattern, device or compilation of information which is used in
 6    one’s business, and which gives him an opportunity to obtain an advantage over
 7    competitors who do not know or use it.” The Court can seal proprietary information to
 8    protect a business from potential harm. See Obesity Research Institute, LLC v. Fiber
 9    Research International, LLC, No. 15-CV-00595-BAS-MDD, 2017 WL 6270268, at *2
10    (S.D. Cal. Dec. 8, 2017) (granting motion to file documents containing proprietary
11    business information under seal).
12          Accordingly, the motions to seal are GRANTED. Redacted versions of the
13    aforementioned documents have been filed on the public docket. The Clerk is directed to
14    file unredacted versions of the documents and exhibits lodged at Docket Numbers 380,
15    382, 388, 390, 394, and 396 under seal. The Court has addressed the relief requested in
16    Plaintiff’s Ex Parte Motion (ECF No. 401). See Minute Order, ECF No. 410. The
17    remaining relief requested but not addressed in the Minute Order is DENIED.
18          IT IS SO ORDERED.
19
      DATED: October 29, 2020                       _________________________
20
                                                    Hon. Roger T. Benitez
21                                                  United States District Court
22
23
24
25
26
27
28
                                                    2
                                                                               3:18-cv-00331-BEN-JMA
